
	
		II
		Calendar No. 489
		112th CONGRESS
		2d Session
		S. 1065
		[Report No. 112–199]
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			August 2, 2012
			Reported by Mr. Akaka,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To settle land claims within the Fort Hall
		  Reservation.
	
	
		1.Short titleThis Act may be cited as the
			 Blackfoot River Land Settlement Act of
			 2011.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)it is the policy
			 of the United States to promote tribal self-determination and economic
			 self-sufficiency and encourage the resolution of disputes over historical
			 claims through mutually agreed-upon settlements between Indian tribes and the
			 United States;
				(2)the
			 Shoshone-Bannock Tribes, a federally recognized Indian tribe with tribal
			 headquarters at Fort Hall, Idaho—
					(A)adopted a tribal
			 constitution and bylaws on March 31, 1936, that were approved by the Secretary
			 of the Interior on April 30, 1936, pursuant to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.) (commonly known as the Indian
			 Reorganization Act);
					(B)has entered into
			 various treaties with the United States, including the Second Treaty of Fort
			 Bridger, executed on July 3, 1868; and
					(C)has maintained a
			 continuous government-to-government relationship with the United States since
			 the earliest years of the Union;
					(3)(A)in 1867, President
			 Andrew Johnson designated by Executive order the Fort Hall Reservation for
			 various bands of Shoshone and Bannock Indians;
					(B)the Reservation is
			 located near the cities of Blackfoot and Pocatello in southeastern Idaho;
			 and
					(C)article 4 of the
			 Second Treaty of Fort Bridger secured the Reservation as a permanent
			 home for the Shoshone-Bannock Tribes;
					(4)(A)according to the
			 Executive order referred to in paragraph (3)(A), the Blackfoot River, as the
			 river existed in its natural state—
						(i)is the northern
			 boundary of the Reservation; and
						(ii)flows in a
			 westerly direction along that northern boundary; and
						(B)within the
			 Reservation, land use in the River watershed is dominated by—
						(i)rangeland;
						(ii)dry and irrigated
			 farming; and
						(iii)residential
			 development;
						(5)(A)in 1964, the Corps of
			 Engineers completed a local flood protection project on the River—
						(i)authorized by
			 section 204 of the Flood Control Act of 1950 (64 Stat. 170); and
						(ii)sponsored by the
			 Blackfoot River Flood Control District No. 7;
						(B)the project
			 consisted of building levees, replacing irrigation diversion structures,
			 replacing bridges, and channel realignment; and
					(C)the channel
			 realignment portion of the project severed various parcels of land located
			 contiguous to the River along the boundary of the Reservation, resulting in
			 Indian land being located north of the Realigned River and non-Indian land
			 being located south of the Realigned River;
					(6)beginning in 1999,
			 the Cadastral Survey Office of the Bureau of Land Management conducted surveys
			 of—
					(A)25 parcels of
			 Indian land; and
					(B)19 parcels of
			 non-Indian land;
					(7)many non-Indian
			 landowners and non-Indians acquiring Indian land have filed claims in the Snake
			 River Basin Adjudication seeking water rights that included a place of use on
			 Indian land; and
				(8)the enactment of
			 this Act and the distribution of funds in accordance with section 12(b) would
			 represent an agreement among—
					(A)the Tribes;
					(B)the
			 allottees;
					(C)the non-Indians
			 acquiring Indian land; and
					(D)the non-Indian
			 landowners.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to resolve the
			 disputes resulting from realignment of the River by the Corps of Engineers
			 during calendar year 1964 pursuant to the project described in subsection
			 (a)(5)(A); and
				(2)to achieve a fair,
			 equitable, and final settlement of all claims and potential claims arising from
			 those disputes.
				3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means an heir of an original allottee of the
			 Reservation who owns an interest in a parcel of land that is—
				(A)held in trust by
			 the United States for the benefit of the allottee; and
				(B)located north of
			 the Realigned River within the exterior boundaries of the Reservation.
				(2)Indian
			 landThe term Indian land means any parcel of land
			 that is—
				(A)held in trust by
			 the United States for the benefit of the Tribes or the allottees;
				(B)located north of
			 the Realigned River; and
				(C)identified in
			 exhibit A of the survey of the Bureau of Land Management entitled Survey
			 of the Blackfoot River of 2002 to 2005, which is located at—
					(i)the Fort Hall
			 Indian Agency office of the Bureau of Indian Affairs; and
					(ii)the Blackfoot
			 River Flood Control District No. 7, 75 East Judicial, Blackfoot, Idaho.
					(3)Non-Indian
			 acquiring Indian landThe term non-Indian acquiring Indian
			 land means any individual or entity that—
				(A)has acquired or
			 plans to acquire Indian land; and
				(B)is included on the
			 list contained in exhibit C, which is located at the areas described in clauses
			 (i) and (ii) of paragraph (2)(C).
				(4)Non-indian
			 landThe term non-Indian land means any parcel of
			 fee land that is—
				(A)located south of
			 the Realigned River; and
				(B)identified in
			 exhibit B, which is located at the areas described in clauses (i) and (ii) of
			 paragraph (2)(C).
				(5)Non-Indian
			 landownerThe term non-Indian landowner means any
			 individual who holds fee title to non-Indian land.
			(6)Realigned
			 RiverThe term Realigned River means that portion of
			 the River that was realigned by the Corps of Engineers during calendar year
			 1964 pursuant to the project described in section 2(a)(5)(A).
			(7)ReservationThe
			 term Reservation means the Fort Hall Reservation established by
			 Executive order during calendar year 1867 and confirmed by treaty during
			 calendar year 1868.
			(8)RiverThe
			 term River means the Blackfoot River located in the State of
			 Idaho.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)TribesThe
			 term Tribes means the Shoshone-Bannock Tribes.
			4.Release of claims
			 to certain Indian and non-Indian owned lands
			(a)Release of
			 claimsOn the deposit of all amounts into the tribal trust fund
			 account and the allottee trust fund account under section 7 and the
			 disbursement to non-Indian landowners under section 12—
				(1)all existing and
			 future claims with respect to the Indian land and the non-Indian land and all
			 right, title, and interest that the Tribes, allottees, non-Indians acquiring
			 Indian land, and non-Indian landowners may have had to that land shall be
			 extinguished;
				(2)any interest of
			 the Tribes, the allottees, or the United States, acting as trustee for the
			 Tribes or allottees, in the Indian land shall be extinguished under section
			 2116 of the Revised Statutes (commonly known as the “Indian Trade and
			 Intercourse Act”) (25 U.S.C. 177);
				(3)to the extent any
			 interest in non-Indian land transferred into trust pursuant to section 5
			 violates section 2116 of the Revised Statutes (commonly known as the
			 “Indian Trade and Intercourse Act”) (25 U.S.C. 177), that
			 transfer shall be valid, subject to the condition that the transfer is
			 consistent with all other applicable Federal laws; and
				(4)the Tribes,
			 allottees, and non-Indian landowners waive and release all claims that the
			 Tribes, allottees, and non-Indian landowners may have asserted against the
			 United States arising out of any interest in the Indian land or non-Indian
			 owned land affected by the realignment of the Blackfoot River by the Corp of
			 Engineers.
				(b)DocumentationThe
			 Secretary is authorized to execute and file any appropriate documents
			 (including a plat or map of the tranferred Indian land) that are suitable for
			 filing with the Bingham County clerk or other appropriate county official, as
			 the Secretary determines necessary to carry out this Act.
			5.Land to be placed
			 into trust for TribesEffective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section to the Blackfoot River Flood Control District No. 7, the
			 non-Indian land shall be considered to be held in trust by the United States
			 for the benefit of the Tribes.
		6.Trust land to be
			 converted to fee landEffective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section to the tribal trust fund account and the allottee trust account,
			 the Indian land shall be transferred to the Blackfoot River Flood Control
			 District No. 7 for conveyance to the non-Indians acquiring Indian land.
		7.Tribal trust fund
			 account and allottee trust account
			(a)Tribal trust
			 fund account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the tribal trust fund account, consisting of such amounts as are
			 deposited in the account under section 12(b)(1).
				(2)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the tribal trust fund account
			 for the benefit of the Tribes, in accordance with applicable laws and
			 regulations.
				(3)DistributionThe
			 Secretary of the Treasury shall distribute amounts in the tribal trust fund
			 account to the Tribes pursuant to a budget adopted by the Tribes that
			 describes—
					(A)the amounts
			 required by the Tribes; and
					(B)the intended uses
			 of the amounts, in accordance with paragraph (4).
					(4)Use of
			 fundsThe Tribes may use amounts in the tribal trust fund account
			 (including interest earned on those amounts), without fiscal year limitation,
			 for activities relating to—
					(A)construction of a
			 natural resources facility;
					(B)water resources
			 needs;
					(C)economic
			 development;
					(D)land acquisition;
			 and
					(E)such other
			 purposes as the Tribes determine to be appropriate.
					(b)Allottee trust
			 account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the allottee trust account, consisting of such amounts as are
			 deposited in the account under section 12(b)(2).
				(2)Deposit into
			 IIMsNot later than 60 days after the date on which amounts are
			 deposited in the allottee trust account under section 12(b)(2), the Secretary
			 of the Treasury shall deposit the amounts into individual Indian money accounts
			 for the allottees.
				(3)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the individual Indian money
			 accounts under paragraph (2) in accordance with applicable laws and
			 regulations.
				8.Attorneys
			 fees
			(a)In
			 generalSubject to subsection
			 (b), of the amounts appropriated pursuant to section 12(a), the Secretary shall
			 pay to the attorneys of the Tribes and the non-Indian landowners such attorneys
			 fees as are approved by the Tribes and the non-Indian landowners.
			(b)LimitationThe total amount of attorneys fees paid by
			 the Secretary under subsection (a) shall not exceed $35,000 of the amounts
			 distributed to the Tribes, allottees, and the non-Indian landowners under
			 section 12(b).
			9.Effect on
			 original Reservation boundaryNothing in this Act affects the original
			 boundary of the Reservation, as established by Executive order during calendar
			 year 1867 and confirmed by treaty during calendar year 1868.
		10.Effect on tribal
			 water rightsNothing in this
			 Act extinguishes or conveys any water right of the Tribes, as established in
			 the agreement entitled 1990 Fort Hall Indian Water Rights
			 Agreement and ratified by section 4 of the Fort Hall Indian Water
			 Rights Act of 1990 (Public Law 101–602; 104 Stat. 3060).
		11.Disclaimers
			 regarding claimsNothing in
			 this Act—
			(1)affects in any
			 manner the sovereign claim of the State of Idaho to title in and to the beds
			 and banks of the River under the equal footing doctrine of the Constitution of
			 the United States;
			(2)affects any action
			 by the State of Idaho to establish that title under section 2409a of title 28,
			 United States Code (commonly known as the Quiet Title
			 Act);
			(3)affects the
			 ability of the Tribes or the United States to claim ownership of the beds and
			 banks of the River; or
			(4)extinguishes or
			 conveys any water rights of non-Indian landowners or the claims of such
			 landowners to water rights in the Snake River Basin Adjudication.
			12.Funding
			(a)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $700,000.
			(b)DistributionAfter
			 the date on which all attorneys fees are paid under section 8, the amount
			 appropriated pursuant to subsection (a) shall be distributed among the Tribes,
			 the allottees, and the Blackfoot River Flood Control District No. 7 as
			 follows:
				(1)$263,406 shall be
			 deposited in the tribal trust fund account established by section
			 7(a)(1).
				(2)$230,489 shall be
			 deposited in the allottee trust account established by section 7(b)(1).
				(3)$165,550 shall be
			 provided to the Blackfoot River Flood Control District No. 7 for—
					(A)distribution to
			 the non-Indian landowners on a pro rata, per-acre basis; and
					(B)associated
			 administrative expenses.
					(c)Remaining
			 amountsAny amounts remaining after the distributions under
			 subsection (b) and section 8 shall be—
				(1)split equally
			 between the Blackfoot River Flood Control District No. 7 and the Tribes;
			 and
				(2)used by the
			 Blackfoot River Flood Control District No. 7 and the Tribes for administrative
			 expenses.
				(d)Per capita
			 payments prohibitedNo amount received by the Tribes under this
			 Act shall be distributed to a member of the Tribes on a per capita
			 basis.
			13.Effective
			 dateThis Act takes effect on
			 the date on which the amount described in section 12(a) is appropriated.
		
	
		1.Short titleThis Act may be cited as the
			 Blackfoot River Land Settlement Act of
			 2012.
		2.Findings;
			 purposes
			(a)FindingsCongress finds that—
				(1)it is the policy of the
			 United States to promote tribal self-determination and economic
			 self-sufficiency and encourage the resolution of disputes over historical
			 claims through mutually agreed-upon settlements between Indian tribes and the
			 United States;
				(2)the Shoshone-Bannock
			 Tribes, a federally recognized Indian tribe with tribal headquarters at Fort
			 Hall, Idaho—
					(A)adopted a tribal
			 constitution and bylaws on March 31, 1936, that were approved by the Secretary
			 of the Interior on April 30, 1936, pursuant to the Act of June 18, 1934 (25
			 U.S.C. 461 et seq.) (commonly known as the Indian
			 Reorganization Act);
					(B)has entered into various
			 treaties with the United States, including the Second Treaty of Fort Bridger,
			 executed on July 3, 1868; and
					(C)has maintained a
			 continuous government-to-government relationship with the United States since
			 the earliest years of the Union;
					(3)(A)in 1867, President
			 Andrew Johnson designated by Executive order the Fort Hall Reservation for
			 various bands of Shoshone and Bannock Indians;
					(B)the Reservation is
			 located near the cities of Blackfoot and Pocatello in southeastern Idaho;
			 and
					(C)article 4 of the Second
			 Treaty of Fort Bridger secured the Reservation as a permanent
			 home for the Shoshone-Bannock Tribes;
					(4)(A)according to the
			 Executive order referred to in paragraph (3)(A), the Blackfoot River, as the
			 river existed in its natural state—
						(i)is the northern boundary
			 of the Reservation; and
						(ii)flows in a westerly
			 direction along that northern boundary; and
						(B)within the Reservation,
			 land use in the River watershed is dominated by—
						(i)rangeland;
						(ii)dry and irrigated
			 farming; and
						(iii)residential
			 development;
						(5)(A)in 1964, the Corps
			 of Engineers completed a local flood protection project on the River—
						(i)authorized by section 204
			 of the Flood Control Act of 1950 (64 Stat. 170); and
						(ii)sponsored by the
			 Blackfoot River Flood Control District No. 7;
						(B)the project consisted of
			 building levees, replacing irrigation diversion structures, replacing bridges,
			 and channel realignment; and
					(C)the channel realignment
			 portion of the project severed various parcels of land located contiguous to
			 the River along the boundary of the Reservation, resulting in Indian land being
			 located north of the Realigned River and non-Indian land being located south of
			 the Realigned River;
					(6)beginning in 1999, the
			 Cadastral Survey Office of the Bureau of Land Management conducted surveys
			 of—
					(A)25 parcels of Indian
			 land; and
					(B)19 parcels of non-Indian
			 land;
					(7)many non-Indian
			 landowners and non-Indians acquiring Indian land have filed claims in the Snake
			 River Basin Adjudication seeking water rights that included a place of use on
			 Indian land; and
				(8)the enactment of this Act
			 and the distribution of funds in accordance with section 12(b) would represent
			 an agreement among—
					(A)the Tribes;
					(B)the allottees;
					(C)the non-Indians acquiring
			 Indian land; and
					(D)the non-Indian
			 landowners.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to resolve the disputes
			 resulting from realignment of the River by the Corps of Engineers during
			 calendar year 1964 pursuant to the project described in subsection (a)(5)(A);
			 and
				(2)to achieve a fair,
			 equitable, and final settlement of all claims and potential claims arising from
			 those disputes.
				3.DefinitionsIn this Act:
			(1)AllotteeThe
			 term allottee means an heir of an original allottee of the
			 Reservation who owns an interest in a parcel of land that is—
				(A)held in trust by the
			 United States for the benefit of the allottee; and
				(B)located north of the
			 Realigned River within the exterior boundaries of the Reservation.
				(2)Indian
			 landThe term Indian land means any parcel of land
			 that is—
				(A)held in trust by the
			 United States for the benefit of the Tribes or the allottees;
				(B)located north of the
			 Realigned River; and
				(C)identified in exhibit A
			 of the survey of the Bureau of Land Management entitled Survey of the
			 Blackfoot River of 2002 to 2005, which is located at—
					(i)the Fort Hall Indian
			 Agency office of the Bureau of Indian Affairs; and
					(ii)the Blackfoot River
			 Flood Control District No. 7, 75 East Judicial, Blackfoot, Idaho.
					(3)Non-Indian acquiring
			 Indian landThe term non-Indian acquiring Indian
			 land means any individual or entity that—
				(A)has acquired or plans to
			 acquire Indian land; and
				(B)is included on the list
			 contained in exhibit C, which is located at the areas described in clauses (i)
			 and (ii) of paragraph (2)(C).
				(4)Non-indian
			 landThe term non-Indian land means any parcel of
			 fee land that is—
				(A)located south of the
			 Realigned River; and
				(B)identified in exhibit B,
			 which is located at the areas described in clauses (i) and (ii) of paragraph
			 (2)(C).
				(5)Non-Indian
			 landownerThe term non-Indian landowner means any
			 individual who holds fee title to non-Indian land.
			(6)Realigned
			 RiverThe term Realigned River means that portion of
			 the River that was realigned by the Corps of Engineers during calendar year
			 1964 pursuant to the project described in section 2(a)(5)(A).
			(7)ReservationThe
			 term Reservation means the Fort Hall Reservation established by
			 Executive order during calendar year 1867 and confirmed by treaty during
			 calendar year 1868.
			(8)RiverThe
			 term River means the Blackfoot River located in the State of
			 Idaho.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)TribesThe
			 term Tribes means the Shoshone-Bannock Tribes.
			4.Release of claims to
			 certain Indian and non-Indian owned lands
			(a)Release of
			 claimsOn the deposit of all amounts into the tribal trust fund
			 account and the allottee trust fund account under section 7 and the
			 disbursement to non-Indian landowners under section 12—
				(1)all existing and future
			 claims with respect to the Indian land and the non-Indian land and all right,
			 title, and interest that the Tribes, allottees, non-Indians acquiring Indian
			 land, and non-Indian landowners may have had to that land shall be
			 extinguished;
				(2)any interest of the
			 Tribes, the allottees, or the United States, acting as trustee for the Tribes
			 or allottees, in the Indian land shall be extinguished under section 2116 of
			 the Revised Statutes (commonly known as the “Indian Trade and
			 Intercourse Act”) (25 U.S.C. 177);
				(3)to the extent any
			 interest in non-Indian land transferred into trust pursuant to section 5
			 violates section 2116 of the Revised Statutes (commonly known as the
			 “Indian Trade and Intercourse Act”) (25 U.S.C. 177), that
			 transfer shall be valid, subject to the condition that the transfer is
			 consistent with all other applicable Federal laws; and
				(4)the Tribes, allottees,
			 and non-Indian landowners waive and release all claims that the Tribes,
			 allottees, and non-Indian landowners may have asserted against the United
			 States arising out of any interest in the Indian land or non-Indian owned land
			 affected by the realignment of the Blackfoot River by the Corp of
			 Engineers.
				(b)DocumentationOn
			 the deposit of all amounts into the tribal trust fund account and the allottee
			 trust fund account under section 7 and the disbursement to non-Indian
			 landowners under section 12, the Secretary is authorized to execute and file
			 any appropriate documents (including a plat or map of the transferred Indian
			 land) that are suitable for filing with the Bingham County clerk or other
			 appropriate county official, as the Secretary determines necessary to carry out
			 this Act.
			5.Land to be placed into
			 trust for TribesEffective
			 beginning on the date on which the amounts appropriated pursuant to section 12
			 are distributed in accordance with that section to the Blackfoot River Flood
			 Control District No. 7, the non-Indian land shall be considered to be held in
			 trust by the United States for the benefit of the Tribes.
		6.Trust land to be
			 converted to fee landEffective beginning on the date on which the
			 amounts appropriated pursuant to section 12 are distributed in accordance with
			 that section to the tribal trust fund account and the allottee trust account,
			 the Indian land shall be transferred to the Blackfoot River Flood Control
			 District No. 7 for conveyance to the non-Indians acquiring Indian land.
		7.Tribal trust fund
			 account and allottee trust account
			(a)Tribal trust fund
			 account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the tribal trust fund account, consisting of such amounts as are
			 deposited in the account under section 12(b)(1).
				(2)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the tribal trust fund account
			 for the benefit of the Tribes, in accordance with applicable laws and
			 regulations.
				(3)DistributionThe
			 Secretary of the Treasury shall distribute amounts in the tribal trust fund
			 account to the Tribes pursuant to a budget adopted by the Tribes that
			 describes—
					(A)the amounts required by
			 the Tribes; and
					(B)the intended uses of the
			 amounts, in accordance with paragraph (4).
					(4)Use of
			 fundsThe Tribes may use amounts in the tribal trust fund account
			 (including interest earned on those amounts), without fiscal year limitation,
			 for activities relating to—
					(A)construction of a natural
			 resources facility;
					(B)water resources
			 needs;
					(C)economic
			 development;
					(D)land acquisition;
			 and
					(E)such other purposes as
			 the Tribes determine to be appropriate.
					(b)Allottee trust
			 account
				(1)EstablishmentThere
			 is established in the Treasury of the United States an account, to be known as
			 the allottee trust account, consisting of such amounts as are
			 deposited in the account under section 12(b)(2).
				(2)Deposit into
			 IIMsNot later than 60 days after the date on which amounts are
			 deposited in the allottee trust account under section 12(b)(2), the Secretary
			 of the Treasury shall deposit the amounts into individual Indian money accounts
			 for the allottees.
				(3)InvestmentThe
			 Secretary of the Treasury shall invest amounts in the individual Indian money
			 accounts under paragraph (2) in accordance with applicable laws and
			 regulations.
				8.Attorneys' fees
			(a)In
			 generalSubject to the
			 limitation under subsection (b), of the amounts appropriated pursuant to
			 section 12(a), the Secretary shall pay to the attorneys of the Tribes and the
			 non-Indian landowners such attorneys' fees as are approved by the Tribes and
			 the non-Indian landowners.
			(b)LimitationThe total amount of attorneys' fees paid by
			 the Secretary under subsection (a) shall not exceed $35,000.
			9.Effect on original
			 Reservation boundaryNothing
			 in this Act affects the original boundary of the Reservation, as established by
			 Executive order during calendar year 1867 and confirmed by treaty during
			 calendar year 1868.
		10.Effect on tribal water
			 rightsNothing in this Act
			 extinguishes or conveys any water right of the Tribes, as established in the
			 agreement entitled 1990 Fort Hall Indian Water Rights Agreement
			 and ratified by section 4 of the Fort Hall Indian Water Rights Act of 1990
			 (Public Law 101–602; 104 Stat. 3060).
		11.Disclaimers regarding
			 claimsNothing in this
			 Act—
			(1)affects in any manner the
			 sovereign claim of the State of Idaho to title in and to the beds and banks of
			 the River under the equal footing doctrine of the Constitution of the United
			 States;
			(2)affects any action by the
			 State of Idaho to establish that title under section 2409a of title 28, United
			 States Code (commonly known as the Quiet Title
			 Act);
			(3)affects the ability of
			 the Tribes or the United States to claim ownership of the beds and banks of the
			 River; or
			(4)extinguishes or conveys
			 any water rights of non-Indian landowners or the claims of such landowners to
			 water rights in the Snake River Basin Adjudication.
			12.Funding
			(a)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $700,000.
			(b)DistributionThe
			 amount appropriated pursuant to subsection (a) shall be distributed among the
			 Tribes, the allottees, the Blackfoot River Flood Control District No. 7, and
			 attorneys as follows:
				(1)$263,406 shall be
			 deposited in the tribal trust fund account established by section
			 7(a)(1).
				(2)$230,489 shall be
			 deposited in the allottee trust account established by section 7(b)(1).
				(3)$165,550 shall be
			 provided to the Blackfoot River Flood Control District No. 7 for—
					(A)distribution to the
			 non-Indian landowners on a pro rata, per-acre basis; and
					(B)associated administrative
			 expenses.
					(4)Not more than $35,000
			 shall be made available to the Secretary to distribute to the attorneys of the
			 Tribes and the non-Indian landowners for attorneys' fees in accordance with
			 section 8.
				(5)Any remaining amounts
			 shall be allocated and used in accordance with subsection (c).
				(c)Remaining
			 amountsAny remaining amounts after the distributions under
			 paragraphs (1) through (4) of subsection (b) and section 8 shall be—
				(1)split equally between the
			 Blackfoot River Flood Control District No. 7 and the Tribes; and
				(2)used by the Blackfoot
			 River Flood Control District No. 7 and the Tribes for administrative
			 expenses.
				(d)Per capita payments
			 prohibitedNo amount received by the Tribes under this Act shall
			 be distributed to a member of the Tribes on a per capita basis.
			
	
		August 2, 2012
		Reported with an amendment
	
